DETAILED ACTION
This communication is in response to the Application filed on 16 December 2020. Claims 1-25 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 December 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea – i.e., a human activity - without significantly more. Specifically, the claim(s) recite(s) steps for automated natural language splitting for generation of knowledge graphs. This judicial exception is not integrated into a practical application because the claim limitations, as drafted, are human activities that, under their broadest reasonable interpretation, cover performance of the limitations by a human. The claim(s) does/do not include additional elements (such as a processor, user interface, etc.) that are sufficient to amount to significantly more than the judicial exception – i.e., no additional elements to integrate the limitations into a practical application. Thus, the claims are ineligible because they are directed to the recited judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 14-19, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2305875, hereinafter referred to as Corston et al.

Regarding claim 1, Corston et al. discloses a computer-implemented method for splitting a natural language sentence into primitive phrases retaining relations of terms (“The facility first identifies in the body of text a number of clauses. The facility then determines, for each distinct pair of clauses, which of a number of possible discourse
relations should be hypothesized between the pair of clauses, based on the syntactic structure and semantic of the body of text relative to the pair of clauses. The
facility then applies the hypothesized relations to the clauses in order to produce a discourse structure tree characterizing the discourse structure of the body of text,” Corston et al., Abstract.), the method comprising: 

receiving, by one or more processors (Corston et al., fig. 1(110)), a natural language sentence (“In accordance with step 201, the facility first parses each sentence of the
sample input text, generating for each sentence both a parse tree and a logical form,” Corston et al., p. 12, para 2.); 

building, by the one or more processors, a parse tree from the natural language sentence using a natural language parser (“Figure 3 is a parse tree diagram showing the parse tree produced for the first sentence of the sample input text. The parse tree 300 characterizes the syntactic structure of the sentence as a whole,” Corston et al., p. 12, para 3. See also fig. 3); and 

recursively identifying, by the one or more processors, discourse markers in subtrees of the parse tree (“In step 203, the facility uses a set of cues to hypothesize possible discourse relations between pairs of the clauses identified in step 202,” Corson et al., p. 11, lines 18-20. And, “In step 1210, the facility calls a recursive subroutine entitled ConstructTree in order to construct the desired number of discourse structure tree for the input text,” Corson et al., p. 29, lines 3-5. The examiner further notes that the term “cue” is used in Corson et al., instead of “marker” – i.e., a discourse marker is equivalent to a cue phrase.), starting with a highest ranking discourse marker in the parse tree to separate each of a respective subtree at a respective discourse marker using a set of predefined rules until a set of basic subtrees remains (Corston et al., Code Block 1: Pseudo-code for ConstructTree Subroutine. Also, “To correct this anomalous situation, the list of trees produced by ConstructTree is sorted according to the Value attribute of the root node of each tree, to ensure that a tree judged by a discourse analyst to be the preferred analysis for the text occurs as the top ranked tree, with alternative plausible analyses also occurring near the top of the sorted list,” Corston et al., p. 30, lines 2-6.), wherein the recursive identification comprises looking-ahead for identifying long ranging discourse markers before identifying local discourse markers (“The trees produced by ConstructTree are stored in a list. The Value attribute of the root node of each tree can be used to evaluate a tree----since the Value attribute is determined by adding the heuristic scores of the relations used to construct the tree, a tree constructed by using relations with high heuristic scores will have a greater Value than a tree constructed by using relations with low heuristic scores. Ideally, ConstructTree ought to produce highly ranked trees produced before low ranked ones. Unfortunately, ConstructTree occasionally produces trees out of sequence. To correct this anomalous situation, the list of trees produced by ConstructTree is sorted according to the Value attribute of the root node of each tree, to ensure that a tree judged by a discourse analyst to be the preferred analysis for the text occurs as the top ranked tree, with alternative plausible analyses also occurring near the top of the sorted list,” Corston et al., p. 29, line 25 – p. 30, line 6.).  
As to claim 14, system claim 14 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.
As to claim 25, product claim 25 and method claim 1 are related as method and product of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 25 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 2, Corston et al. discloses the method according to claim 1, wherein a tree automaton is used for the recursive identification of at least one of the discourse markers and the separation of each of the respective subtrees into the set of basic subtrees (See Code Block 1: Pseudo-code for ConstructTree Subroutine.).  

As to claim 15, system claim 15 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 3, Corston et al. discloses the method according to claim 1, wherein each component of the set of basic subtree represents a basic relation of terms (“The leaves, or "terminal nodes," of a discourse structure tree each correspond to a single clause. The non-terminal nodes of a discourse structure tree, on the other hand, correspond to multiple clauses combined, or "related," by one or more discourse relations,” Corston et al., col. 7, lines 3-7.).  
As to claim 16, system claim 16 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 4, Corston et al. discloses the method according to claim 1, further comprising: 

recombining, by the one or more processors, basic phrases based on the set of basic subtrees (Corston et al., Code Block 1: Pseudo-code for ConstructTree – step 4 addresses combining subtrees.).  
As to claim 17, system claim 17 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 5, Corston et al. discloses the method according to claim 1, further comprising: 

extracting, by the one or more processors, relations from the set of basic subtrees (“Figure 3 is a parse tree diagram showing the parse tree produced for the first sentence of the sample input text. The parse tree 300 characterizes the syntactic structure of the sentence as a whole. Branches of the parse tree attached to the head
node 301 describe different components of the sentence. A noun phrase branch 310 describes the noun phrase "the aardwolf." An auxiliary phrase branch 320 describes the verb "is." A verb branch 330 describes the verb "classified." A prepositional phrase
branch 340 describes the prepositional phrase "as Proteles cristatus." Finally, a
punctuation branch 350 describes the period that ends the sentence,” Corston et al., p. 12, lines 11-18. Here, syntactic relations of the input sentence are identified within the basic subtrees.).  
As to claim 18, system claim 18 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 6, Corston et al. discloses the method according to claim 5, further comprising: 

building, by the one or more processors, a knowledge graph using the extracted relations as input (“Figure 4 is a logical form diagram showing the logical form graph
20 generated for the first sentence of the sample input text. The logical form 400 describes the syntactic organization of the sentence in a more abstract way than the parse tree. A logical form is based on a relatively small number of syntactic-semantic relations via which a verb may be modified by other words in a sentence,” Corston et al., p. 12, lines 19-23.).  
As to claim 19, system claim 19 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 8, Corston et al. discloses the method according to claim 1, further comprising: using, by the one or more processors, a configuration component for at least one of configuring domain specific terms and parameters for selecting a rule out of a set of rules for a discourse marker (“For each pair of clauses, the facility uses a set of cues to identify the discourse relations that might reasonably relate the clauses of the pair. These identified relations are said to be "hypothesized" between the clauses of the pair. The cues used specify one or more levels of conditions that must be satisfied by the clauses of the pair, or by the contents of the logical form or syntactic parse relative to clauses of the pair, in order for a particular relation to be hypothesized between the pair. The cues further each specify a quantitative score indicating the relative likelihood that the relation hypothesized between the pair is correct where the cue's conditions are satisfied. When several cues for the same relation are satisfied for the same pair of clauses, the scores specified by those cues are added to yield the score for the hypothesized relation,” Corston et al., p. 9, lines 6-15. The cues serve as parameters for selecting a condition (i.e., rule) in order to determine a relation between the clauses of a pair.).  
As to claim 21, system claim 21 and method claim 8 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 9, Corston et al. discloses the method according to claim 1, further comprising: separating, by the one or more processors, a longer natural language text into at least one of separate natural language sentences and natural language phrases (“Figure 3 is a parse tree diagram showing the parse tree produced for the first sentence of the sample input text. The parse tree 300 characterizes the syntactic structure of the sentence as a whole. Branches of the parse tree attached to the head node 301 describe different components of the sentence. A noun phrase branch 310 describes the noun phrase "the aardwolf." An auxiliary phrase branch 320 describes the verb "is." A verb branch 330 describes the verb "classified." A prepositional phrase branch 340 describes the prepositional phrase "as Proteles cristatus." Finally, a punctuation branch 350 describes the period that ends the sentence,” Corston et al., p. 12, lines 11-18. Here, natural language phrases are identified within the basic subtrees.).  
As to claim 22, system claim 22 and method claim 9 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 22 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2305875, hereinafter referred to as Corston et al., in view of US 20190332620, hereinafter referred to as Wason et al.

Regarding claim 7, Corston et al. discloses the method according to claim 1, but not further comprising: resolving, by the one or more processors, co-references in the natural language sentence before performing the recursive identification.

Wason et al. is cited to disclose resolving, by the one or more processors, co-references in the natural language sentence before performing the recursive identification (“The coreference resolver 104 may determine expressions that refer to the same entity in text. For example, the coreference resolver 104 may resolve “he” to be Barack Obama in the following statement: Barack Obama was the 44st president of the United States, and he is married to Michelle. With respect to resolution of coreferences, the coreference resolver 104 may first perform mention detection to detect boundaries of the mentions of text, and then identify coreference chains. Mention detection may be performed via part-of-speech tagging and parsing by recursively visiting a parse tree to include pronouns, proper names, and noun phrases as mentions. In an example, the coreference resolver 104 may include the Stanford CorefAnnotator, but other types of eight coreference resolvers may be used,” Wason et al., para [0023].). Wason et al. benefits Corston et al. by determining expressions that refer to the same entity in text (Wason et al., para [0023]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Corston et al. with those of Wason et al. to facilitate the recognition of the discourse structure of a body of text.
As to claim 20, system claim 20 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Claim(s) 10-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2305875, hereinafter referred to as Corston et al., in view of US 11042709, hereinafter referred to as Pham et al.

Regarding claim 10, Corston et al. discloses the method according to claim 1, but not wherein the parse tree is at least one of a constituency-based parse tree and a dependency-based parse tree. Pham et al. is cited to disclose wherein the parse tree is at least one of a constituency-based parse tree and a dependency-based parse tree (“The parsing operation at step 200 can analyze the sentence data in the context window 112 to identify entity terms in the sentence data and determine classifications for the identified entity terms (e.g, grammatical classifications such as whether the entity term is used as the subject or as an object in the sentence data). In some instances, the sentence data may arrive at the parser 110 with metadata that tags various objects as entity terms and identifies their corresponding classifications. However, in other embodiments, the sentence data may arrive at the processor as a string of words without accompanying metadata. If so, step 200 can apply techniques such as named entity recognition (NER) (for example, the “Stanford Named Entity Recognizer (NER)” available from the Stanford Natural Language Processing Group) and dependency parsing or constituency parsing (for example, the “Stanford Parser” available from the Stanford Natural Language Processing Group) to the sentence data to  parse the sentence data into entity terms and classifications. FIG. 4 shows an example of parsing the simple sentence “Mary hired Jane.” The parsing of this sentence can identify “Mary” and “Jane” as entity terms and also determine that “Mary” can be classified as the subject of the sentence while “Jane” can be classified as the object of the sentence,” Pham et al., col. 8, lines 2-26.). Pham et al. benefits Corston et al. by providing a constituency-based parse tree (Pham et al., col. 8, lines 2-26), thereby allowing a sentence to be divided into sub-phrases that belong to a specific category in the grammar. Therefore, it would be obvious for one skilled in the art to combine the teachings of Corston et al. with those of Pham et al. to facilitate the recognition of the discourse structure of a body of text.    
As to claim 23, system claim 23 and method claim 10 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 23 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Regarding claim 11, Corston et al., as modified by Pham et al., discloses the method according to claim 10, further comprising: 

building, by the one or more processors, the constituency-based parse tree using as constituency parser at least one of a Benepar constituency parser, a Stanford coreNLP constituency parser, a Natural language toolkit constituency parser, and an AllenNLP constituency parser (Pham et al., col. 8, lines 2-26.).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2305875, hereinafter referred to as Corston et al., in view of US 20110093467, hereinafter referred to as Sharp et al.

Regarding claim 12, Corston et al. discloses the method according to claim 1, but not further comprising: combining, by the one or more processors, a parse tree portion directly related to a discourse marker directly before and after with a portion of the parse tree excluding the parse tree portion directly related to the discourse marker.

Sharp et al. is cited to disclose combining, by the one or more processors, a parse tree portion directly related to a discourse marker directly before and after with a portion of the parse tree excluding the parse tree portion directly related to the discourse marker (“In the implementations described below, at least some conversions are executed with the assistance of a frame-slot architecture. Such a frame-slot architecture may function independently to define a full conversion model for a given conversion application, or may function in conjunction with one or more parse tree structures to define a conversion model. In the latter regard, the frame-slot architecture and parse tree structures may overlap with respect to subject matter. Those technologies are generally, though not exclusively, described below in relation to obtaining subject matter context cues from a single record,” Sharp et al., para [0091].  The applicant’s specification, para [0027], notes that the trees may overlap partially.). Sharp et al. benefits Corston et al. by reducing the time required to locate particular records in a database, database indexes may be established (Sharp et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Corston et al. with those of Sharp et al. to facilitate the recognition of the discourse structure of a body of text.
As to claim 24, system claim 24 and method claim 12 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 24 is similarly rejected under the same rationale as applied above with respect to method claim. And, Corston et al., fig. 1(110)(122)(130) teach CPU (i.e., processor), CRM, and memory, respectively.  And, Figure Code Block 1 shows use of code/instructions.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2305875, hereinafter referred to as Corston et al., in view of CA 02422490, hereinafter referred to as Sedghi.

Regarding claim 13, Corston et al. discloses the method according to claim 1, but not wherein the recursive identification of the discourse markers is carried out from one side of the parse tree to another side.

Sedghi is cited to disclose wherein the recursive identification of the discourse markers is carried out from one side of the parse tree to another side (“The filtered node array is an array of nodes generated by traversing the parse tree in the top to bottom, left to right fashion and matching every node traversed against each member of the set of constraints. If the node matches at least one constraint, then the node is added to the end of the array. If a node is added to the array, then its children (if any) are not traversed,” Sedghi, And, the constraint may be a text constraint (Sedghi, p. 15, 3rd para.), such as a discourse marker.). Sedghi benefits Corston et al. by providing a recursive function used to create the filtered node array from the annotated parse tree and the constraint set (Sedghi, p. 17, 2nd para.). Therefore, it would be obvious for one skilled in the art to combine the teachings of Corston et al. with those of Sedghi to facilitate the recognition of the discourse structure of a body of text.    


Conclusion
Other related prior art is listed in the attached PTO-892. In particular, the examiner notes reference Marcu, which is a seminal work in identifying discourse markers and elementary textual units in unrestricted texts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659